Citation Nr: 1001593	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims file also reflects that the Veteran submitted a 
timely notice of disagreement (NOD) as to the RO's denial of 
service connection for headaches.  The claims file does not, 
however, contain a statement of the case (SOC) on that issue.  
The Court has held that the filing of a NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  In this case, although an 
SOC is not associated with the claims file, VA's appeals 
tracking data base, the Veterans Appeals Contact and Locator 
System (VACOLS), indicates that the RO has acknowledged 
receipt of the NOD, and that issuance of an SOC is pending.  
As a consequence, the Board finds that a remand to instruct 
the RO to issue an SOC is not necessary.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has bilateral hearing loss due to service or that 
bilateral hearing loss manifested to a compensable degree 
within the first post-service year.

2.  The preponderance of the evidence is against finding that 
the Veteran has tinnitus due to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2007.

VA has obtained the Veteran's service treatment records, VA 
records, assisted the Veteran in obtaining evidence and 
obtained a medical opinion as to the nature and etiology of 
his bilateral hearing loss and tinnitus.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

A review of the record on appeal shows that the Veteran 
underwent an evaluation for Security Administration (SSA) 
disability benefits in March 1986.  It does not appear that 
VA has attempted to obtain records associated with any SSA 
claim.  Nonetheless, a remand to request these records is not 
required because according to the Social Security New 
Retention Schedule these records were most likely destroyed 
when he turned 72 years old about a decade ago.  See 68 F.R. 
71210 (December 22, 2003).  See also Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) ("the 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim ... [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").

Furthermore, examination records associated with the claims 
file suggest that the SSA claim was filed in regard to 
disabilities other than those presently on appeal.  In the 
recent case of Golz v. Shinseki, No. 09-7039 (Fed. Cir.) 
(Jan. 4, 2010), the United States Court of Appeals for the 
Federal Circuit found that, when a SSA decision pertains to a 
completely unrelated medical condition and the Veteran makes 
no specific allegations that would give rise to a reasonable 
belief that the medical records may nonetheless pertain to 
the injury for which the Veteran seeks benefits, relevance is 
not established.  There must be specific reason to believe 
these records may give rise to pertinent information to 
conclude that they are relevant.  In this case, there is no 
basis for finding that the Veteran's SSA records would be 
relevant to the issues on appeal.

It is also noted that the Veteran has indicated that he 
sought treatment for headaches approximately 40 years ago 
from the Alda E. Lutz VA Medical Center.  VA requested all 
records from this facility, and no records dated within this 
time period were received.  As it appears those records no 
longer exist, any further efforts in this regard would be 
futile.  Moreover, any treatment for headaches would not be 
pertinent to the claims on appeal.  38 C.F.R. § 3.159(c)(2).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17- 19 (1999).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran's service treatment records do not show diagnosis 
or complaints of hearing loss or tinnitus.  His entrance and 
separation examination reports, dated in September 1950 and 
July 1952, respectively, showed hearing at 15/15 on whispered 
voice testing.  15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).

Of record is a March 1986 SSA disability evaluation 
examination report.  At this time, the Veteran's ears were 
noted as normal, as was his neurologic system.  This 
examination report documents no complaints of hearing loss or 
tinnitus (ringing in the ears).  

In July 2007 the Veteran filed his claims for service 
connection of bilateral hearing loss and tinnitus.  He 
claimed that these conditions began in service.  He explained 
that while he was stationed in Korea that he was in a heavy 
artillery unit and that he was exposed to "loud excessive 
noises and not provided adequate hearing protection." He 
related that "since service and to this day [his] hearing 
[had] worsened" and that the "ringing in [his] ears" was 
still present.  See VA Form 21-526 signed by Veteran.  

In March 2008 VA afforded the Veteran an audiologic 
examination from the Saginaw Valley Hearing Clinic.  The 
report associated with this examination notes that the 
examiner reviewed the claims file, including the Veteran's 
service treatment records which showed normal hearing on 
whispered voice testing at discharge.  The examiner noted 
that the Veteran had severe communicative problems in almost 
all listening conditions.  He was unable to listen to the 
television, talk on the phone or listen to the radio.  His 
wife, who was apparently present at the time of the 
examination, indicated that she had to repeat everything that 
she said to him for at least the last 15 to 20 years.  The 
Veteran then had no complaints of tinnitus, but did have some 
unsteadiness when he arose rapidly.  The examiner noted that 
the Veteran was exposed to artillery and small arms fire in 
service.  The Veteran denied any head trauma, use of any 
ototoxic medications and any family history of hearing loss.  
He acknowledged some exposure to noise when working 
construction, primarily with hand tools, following his 
military service.

Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
90
100
105
LEFT
40
45
80
85
90

Pure tone averages were 83.75 for the right ear and 75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 12 percent in the right ear and the left ear had 
no response.  These measurements meet the threshold for 
considering impaired hearing a disability for VA compensation 
purposes.  38 C.F.R. § 3.385.

The examiner assessed moderate-to-profound bilateral 
sensorineural hearing loss with the right ear slightly poorer 
than the left.  Tympanometry demonstrated reduced mobility 
within both middle ear spaces.  Reflexes were present at the 
lower frequencies and absent at the mid-to-high frequencies.  
The Veteran exhibited severe communicative problems as 
measured by speech recognition scores.  

Ultimately, the examiner rendered an opinion that hearing 
loss was less likely than not caused by or a result of in-
service noise exposure.  The examiner noted that the Veteran 
demonstrated a normal response via whispered voice testing 
both upon induction and separation and acknowledged that this 
testing was limited with regard to high frequency 
sensitivity.  However, the examiner stated that the severity 
of the loss would have been noted at that time and found that 
the Veteran's hearing loss was progressive.  Further noted 
were post-service noise exposure and essentially no 
complaints of tinnitus.

In his May 2008 notice of disagreement, the Veteran, 
apparently through his representative, related having been 
exposed to excessive noise in service and that he felt that 
hearing loss and tinnitus began in service.  The Veteran's 
representative explained that the Veteran did not know what 
the term "tinnitus" meant and therefore denied having had 
it at the time of the March 2008 VA examination and that the 
Veteran definitely still had ringing in his ears.  

In his VA Form 646, the Veteran's representative made several 
assertions.  He appears to question VA's understanding of the 
level of noise to which the Veteran was exposed, 
distinguishing between rifle fire and artillery fire.  He 
also distinguished exposure to hand tool noise from artillery 
fire noise.  He questioned the validity of the audiologist's 
opinion due to these distinctions.  

The Board has no doubt that the Veteran was exposed to loud 
noise in service, to include from artillery and gunfire.  
Nevertheless, the preponderance of the evidence is against 
the claim of service connection for hearing loss on a direct 
basis.  Exposure to noise, in and of itself, is not a 
disability.  The earliest credible evidence of bilateral 
hearing loss is dated approximately 57 years after 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  Furthermore, 
the March 2008 VA examiner conducted a thorough evaluation, 
elicited a history from the Veteran, and reviewed his service 
treatment records.  The examiner provided a thorough 
rationale as to why it is unlikely that his current bilateral 
hearing loss is related to noise exposure in service.  The 
Board finds this opinion to be the most persuasive evidence 
of record.

As to the Veteran's own report of an onset of symptoms in 
service, the Board recognizes that a lay person is competent 
to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board also notes that hearing loss is a type of 
conditions that the Veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations, going to the probative value of the 
evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

In this case, not only are the Veteran's service treatment 
records negative for complaints, but the record also contains 
a very thorough report of physical examination by SSA in 
March 1986.  While the examination was conducted for the 
purpose of evaluating knee and lung complaints, the report 
shows that the examiner thoroughly evaluated every system for 
the purpose of determining entitlement to SSA benefits, 
including the head and the neurological system.  It was noted 
that ear, nose, and throat examination was normal, and no 
complaints of hearing problems were observed or noted.  Given 
the absence of complaints or findings during service, and for 
decades after service, including the absence of any 
complaints or findings during the 1986 SSA examination, the 
Board finds the Veteran's assertions of a continuity of 
symptomatology since service not credible.

As noted, the Board is aware that, under U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis as to 
what occurred in service upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  Even presuming that the 
Veteran reports as to having experienced hearing trouble and 
ringing in his ears during combat were presumed credible and 
true, the presumption afforded under 38 U.S.C.A. § 1154 would 
not extend to the Veteran's report of problems following his 
departure from combat and continuing after service.

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
and after service.  Rather, it is relying on both the absence 
of complaints, the normal ear, nose, and throat examination 
in 1986, and the probative medical opinion of the March 2008 
VA examiner, which finds it less likely than not that 
bilateral hearing loss of the type measured during that 
examination is attributable to service.  Consequently, the 
Board finds that there is no credible evidence of a 
continuity of symptomatology since service.

Having found that there is no credible evidence of a 
continuity of symptomatology, the Board further notes that 
the Veteran is not otherwise competent to relate bilateral 
hearing loss, first manifested many years after service, to 
in-service noise exposure.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007).  

The Board again notes that the presumptive service connection 
regulations do not result in a favorable outcome with respect 
to bilateral hearing loss.  There is no clinical or otherwise 
competent evidence indicating that the Veteran's claimed 
bilateral hearing loss manifested to a compensable degree 
within the first post-service year.  38 C.F.R. §§ 3.307, 
3.309.  

Lastly, the Board finds that the Veteran does not currently 
have tinnitus.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that 
tinnitus is capable of lay observation.  Charles, supra.  
Nevertheless, the Board finds unpersuasive the 
representative's assertion that the Veteran did not know what 
"tinnitus" meant on VA examination in March 2008.  On his 
formal claim form the Veteran related having had "ringing in 
[his] ears" since service and specifically claimed service 
connection for "tinnitus."  The Veteran personally signed 
this form.  Under these circumstances, it appears to the 
Board that the Veteran understood that the term "tinnitus" 
meant "ringing in [his] ears" and apparently denied having 
had any such symptomatology at VA examination.  Thus, even 
though tinnitus may be capable of lay observation, the Board 
has the responsibility to assess the credibility and weight 
to be given to the competent evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  In this regard the Board finds 
statements offered by the Veteran directly to a health care 
provider during the course of examination to be far more 
credible than statements offered directly to the RO or the 
Board in support of a claim for monetary benefits.  
Consequently, given the Veteran's past use of the term 
tinnitus, the Board finds the representative's assertion of 
ignorance on the Veteran's part as to the meaning of the term 
"tinnitus" unavailing.  Therefore, as the Board finds the 
most credible and probative evidence on the matter to be the 
findings of the VA examiner, as well as the Veteran's own 
statements made during that examination, the Board concludes 
that the Veteran does not currently have tinnitus and the 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


